Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Ort, J.), rendered October 24, 2003, convicting him of aggravated harassment in the second degree as a hate crime and aggravated harassment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his First Amendment argument (see CPL 470.05 [2]; People v Thomas, 50 NY2d 467, 473 [1980]), and we decline to review this issue in the exercise of our interest of justice jurisdiction.
Further, the defendant waived his claim that his counsel was ineffective since he knowingly, voluntarily, and intelligently entered a plea of guilty and he does not contend that his counsel’s inadequacy tainted the voluntariness of his plea (see People v Thomas, 2 AD3d 982, 983 [2003]; People v Wood, 207 AD2d 1001 [1994]). We also decline to review this issue in the exercise of our interest of justice jurisdiction. Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.